G. H. A. KUNST, Judge.
Claimant seeks a refund of $74.45, which amount represente overpayment by it of its business and occupational taxes for the years 1937 and 1938, as shown by investigation report of auditor for that tax division. A request for refund of the excess tax was made by claimant on its 1937 tax return and on its 1938 return, at the time each was filed.
The state tax commissioner recommends and the attorney general approves the payment of said amount. An award is made to claimant for the sum of seventy-four dollars and forty-five cents ($74.45).